Citation Nr: 0700388	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  01-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1962 until October 
1963.  
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, and from an October 2006 rating decision 
of the RO in Huntington, West Virginia.

It is observed that the veteran presented hearing testimony 
as to her PTSD claim at a June 2002 hearing before a Veterans 
Law Judge who is no longer employed at the Board.  She was 
notified of her right to another hearing in a June 2006 
letter.  However, she responded by indicating that she did 
not desire an additional hearing.  

The veteran's service connection claim was previously denied 
by the Board in May 2000.  Next, in correspondence received 
in November 2000, she requested that the claim be reopened.  
While her request was denied in a December 2000 rating 
decision, she appealed that determination and the matter came 
before the Board in October 2002.  At that time, it was found 
that new and material evidence had been received to reopen 
the claim.  The merits of the issue were not addressed in 
that decision.  Rather, the underlying service connection 
claim was remanded for additional development in August 2003, 
February 2004, and July 2006.  (Those decisions also remanded 
the issue of entitlement to service connection for GERD, 
which was later granted in an October 2006 rating action.)

As noted in the previous Board remand in July 2006, 
communications from the veteran appear to raise a claim of 
entitlement to service connection for depression.  This 
matter is again referred back to the RO for appropriate 
action.
 
The issue of entitlement to an initial evaluation in excess 
of 10 percent for GERD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical and personnel records, as well as 
additional evidence of behavior changes, do not corroborate 
the veteran's claimed in-service personal assault.

2.  The competent evidence does not demonstrate that the 
veteran's 
current psychiatric disability is causally related to active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of March 2004 and July 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Such notice also informed the 
veteran as to the law pertaining to disability evaluations 
and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records.  
Additionally, reports of VA post service treatment and 
examination are associated with the claims folder.  
Furthermore, numerous lay statements are of record.  
Moreover, the claims file contains the veteran's own 
statements in support of her claim, to include testimony 
provided at a June 2002 hearing before a Veteran's Law Judge.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

As the veteran has contended that she experienced sexual 
assault stressors during service, the Board has considered 
the provisions of Patton v. West, 12 Vet. App. 272 (1999).  
There, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault. In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  In fact, she stated at her June 2002 hearing 
before a Veterans Law Judge that she told no one except 
immediate family of the in-service rape.  Consequently, there 
are no formal records, such as police reports or court 
martial records, of the incident which could be obtained.  
Moreover, her sister's testimony is already of record.  
Additionally, lay statements from individuals observing the 
veteran's behavior are already associated with the claims 
file.  Despite receiving VCAA notice letters as described 
earlier, the veteran has not provided any further identifying 
information with respect to the in-service assault.  
Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), psychoses are 
regarded as a chronic disease.  Effective August 28, 2006, 
38 C.F.R. § 3.384 lists the disabilities considered psychoses 
for the purposes of 38 C.F.R. § 3.309(a).  Such list does not 
include PTSD.  Thus, presumptive service connection  on the 
basis of a chronic disease is not for application here.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

In order to establish direct service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Thus, in evaluating a PTSD claim, it must first be determined 
whether the veteran engaged in combat with the enemy.  In the 
present case, the evidence of record does not support the 
conclusion that the veteran engaged in such combat.  Indeed, 
the veteran's DD-214 does not reveal any awards or 
decorations indicative of combat.  Moreover, the evidence 
does not reveal any duty assignments suggestive of combat.  
Indeed, the veteran testified in June 2002 that she dispersed 
payroll for the squadrons.

Because the evidence fails to establish that the veteran 
engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.  

In the present case, the veteran's PTSD claim is based on 
contentions of sexual assault.  As she reported at her June 
2002 hearing before a Veterans Law Judge, she was picked up 
by two men, one of whom tried to rape her.  She remained in 
there company and they eventually took her home to the 
barracks.  She did not file a police report, as she was too 
ashamed.  She also did not go to a hospital or report the 
incident to her supervisor.  

It is noted that the decision by the United States Court of 
Appeals for Veterans Claims (Court) in Patton v. West, 12 
Vet. App. 272 (1999), clearly alters the landscape in the 
adjudication of claims of service connection for PTSD based 
upon personal assault.  In Patton, the Court emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" 
of a claimed stressor and that "[a]n opinion by a mental 
health professional based on a post- service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis." Id. (citing VA Adjudication Procedure Manual M21-
1 (M21-1), Part III, 5.14c (8), (9)). The Court has also held 
that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in- 
service stressor be shown by a preponderance of evidence. Any 
such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.

Thus, Patton serves to expand the universe of evidence that 
can be used to corroborate a stressor based on in-service 
sexual assault.  For example, evidence of behavior changes at 
the time of the incident can corroborate the stressor.  In 
this vein, the service personnel records have been reviewed.  
Such records reveal that the veteran was disciplined in May 
1962 for being disorderly in the barracks and in July 1962 
for failing to obey a lawful order.  These records also 
reveal a hospitalization in November 1962 for emotional 
stability reaction.  The hospitalization report noted that 
she had superficially scratched her wrists in response to 
accusations from her boyfriend that she had been unfaithful.  
Later that month, she ingested 24 aspirin tablets and about 
20 tablets of Gantrisin.  This was done on an angry impulse 
when she learned that her boyfriend was seeing another girl.  

The veteran later stated at her June 2002 hearing before a 
Veterans Law Judge that her suicide attempts in service were 
prompted by the personal assault she experienced.  She also 
commented that she could not perform her job functions well 
following the assault.  The veteran went on to testify that 
she was raped in 1966, after she had separated from active 
service.  She reported that incident to the police.  

Also at the June 2002 hearing, the veteran's sister commented 
that she observed changes in the veteran's behavior following 
service.  Specifically, the sister remarked that the veteran 
was more withdrawn after discharge.  She also noted that she 
observed the veteran display outbursts of anger, but these 
occurred several years after separation from service.  She 
noted that the veteran had not dated in 20 years.  

The evidence of record also contains a letter from the 
veteran's former husband, which notes that she was never able 
to get close in their relationship.  Other lay statements 
from relatives have been reviewed, but these essentially 
relate observations of the veteran's current behavior, 
without indicating any change in behavior proximate to 
discharge from active service.

As illustrated above, the veteran's military records do 
reflect self destructive behavior which could be indicative 
of a reaction to personal assault.  However, the veteran's 
explanation of her actions in those reports does not mention 
any sexual trauma.  Moreover, despite the veteran's 
assertions that her behavior changed as a result of her in-
service trauma, the competent evidence does not enable a 
grant of service connection here.  Indeed, the claims file 
does not contain any opinions finding that such in-service 
problems were likely a response to sexual assault.  In this 
regard, a VA examiner in March 2005 observed that the 
evidence of record reflects a long history of dependency 
traits dating back to childhood.  An earlier March 2004 VA 
examination report indicated the veteran's reports of a 
second sexual assault occurring in 1966, after the veteran's 
military discharge.  Because the veteran's in-service and 
post-service trauma was so similar, the examiner noted that 
it was difficult to separate out which was the primary cause 
of the veteran's current mental difficulties.  That examiner 
did acknowledge that the veteran's fear of physical integrity 
of the self was consistent with a history of harassment and 
attempted rape.  However, for the reasons already discussed, 
he could not conclude that a current PTSD diagnosis was 
causally related to active service.

In conclusion, the competent evidence does not show that it 
is at least as likely as not that the veteran's in-service 
behaviors were manifestations of her reaction to sexual 
assault, or that her current symptoms of PTSD are causally 
related to service.  Rather, the competent VA examiners point 
to a history of childhood mental problems and the existence 
of a post-service sexual trauma stressor as factors 
precluding a finding of nexus between current symptoms and 
military service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

As noted previously, an October 2006 rating decision granted 
the veteran's claim of entitlement to service connection for 
GERD.  A 10 percent disability evaluation was awarded.  The 
veteran disagreed with the initial rating assigned and 
appealed the determination.  It is noted that she has not 
been sent any notice letter with respect to her increased 
rating claim.  Therefore, development is required in order to 
satisfy VA's obligations under the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim 
of entitlement to an initial rating in 
excess of 10 percent for GERD, issue a 
VCAA notice letter which satisfies all 
VCAA notice obligations in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 
3, 2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  If any evidence is received, in 
response to the above action or 
otherwise, then readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


